ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The judgment of conviction was upon the verdict of a jury. The conviction was had at the March term, 1942, of the trial court, which adjourned on April 30. Appellant filed no motion for new trial, but gave notice of appeal from the judgment. On May 26 appellant sought and secured an order of extension for filing bills of exception and statement of facts for 30 days, after said extension date. Appellant files in this court his affidavit setting out a telegram received from his attorney on June 28 which telegram is set out in our opinion on rehearing in Cause No. 22,263 against this same appellant (Page 249 of this volume). There is no showing why bills of exception and statement of facts could not have been secured during the 60 days from the adjournment of court to the expiration of the extension order. If appellant’s attorney made any effort during the time to prepare the record for appeal it is not shown to this court.
Appellant’s present attorneys are not responsible for the situation, but the circumstances present no ground for further indulgence.
The motion for rehearing is overruled.